UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 29, 2007 Date of Report (Date of earliest event reported) FNB Financial Services Corporation (Exact name of registrant as specified in its charter) Commission file number: 000-13086 North Carolina 56-1382275 (State of incorporation) (I.R.S. Employer Identification No.) 1501 Highwoods Boulevard, Suite 400 Greensboro, North Carolina 27410 (Address of principal executive offices) (Zip Code) (336) 369-0900 (Registrant's telephone number, including area code) Not Applicable (Former address of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Page Item 1.01 – Entry into a Material Definitive Agreement 3 Item 9.01 – Financial Statements and Exhibits 4 Signatures 5 2 ITEM1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On June 29, 2007, FNB Southeast, a North Carolina banking corporation and a wholly-owned subsidiary of FNB Financial Services Corporation (“FNB”) (the “Registrant”), completed the sale of two of its branches located in the Norton and Pennington Gap, Virginia area to New Peoples Bank (“NPB”), a wholly-owned subsidiary of New Peoples Bankshares, Inc. Under the terms of the agreement, FNB received a premium on the outstanding deposits on the effective date of the transaction, plus the net book value of qualifying loans, and certain other amounts for the real and personal property of the branches from New Peoples Bank. FNB anticipates a net gain on the transaction of approximately $5.0 million. A copy of the press release, dated July 3, 2007 issued by FNB Southeast, is attached hereto as Exhibit99.1 and is incorporated herein by reference. 3 ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. The following exhibit is filed herewith: EXHIBITNO. DESCRIPTION OF EXHIBIT 99.1 Press release dated July 3, 2007. 4 S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNB FINANCIAL SERVICES CORPORATION (Registrant) By: /s/ K. Dwight Willoughby K. Dwight Willoughby Senior Vice President, Chief Accounting Officer and Controller Date:July 5, 2007 EXHIBIT INDEX EXHIBITNO. DESCRIPTION OF EXHIBIT 99.1 Press release dated July 3, 2007. 5
